DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on September 20, 2019, and the election made over the phone on February 4, 2022. Claims 1-18 are pending. Claims 9-18 are withdrawn by Applicant’s election. Claim 1-8 have been fully examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to generating a transaction-specific code by a device to authenticate a transaction, classified in G06Q 20/409.
II. 	Claims 9-15, drawn to authenticating a transaction by a device, using a chip card, classified in G06F 21/45. 
III.	Claims 16-18, drawn to a verification server that verifies a transaction authenticity, classified in H04L 63/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in  by a device, subcombination II has separate utility such as authenticating a transaction by a device. See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as generating a transaction-specific code by a device, subcombination III has separate utility such as a verification server that verifies a transaction authenticity. See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as authenticating a transaction by a device, subcombination III has separate utility such as a verification server that verifies a transaction authenticity. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different   classification;
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Applicant’s Representative Mr. James Gromada on February 4, 2022, a provisional election was made to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dana (US Patent Publication No. 2010/0179909).
With respect to claim 1, Dana teaches:
receiving, by the at least one processor, a request for executing a transaction using a card that includes an embedded chip; ([0024]-[0025])
obtaining, by the at least one processor, chip information from the embedded  chip; ([0025], [0046])
receiving, by the at least one processor, a user input that includes the PIN; ([0047], [0068])
combining the PIN with the chip information; (concatenation [0026], [0049], [0060], [0067])
using a result of the combining to generate a transaction-specific code; ([0050], [0067]-[0068])  
requesting an authentication of the transaction based on the generated transaction-specific code. (FIG. 8, [0072])
With respect to claim 5, Dana teaches the limitations of claim 1.
Moreover, Dana teaches:
wherein the chip information includes at least one of information that relates to a transaction date, information that relates to a transaction type, information that relates to a currency code, and information that relates to a transaction amount. ([0072])
With respect to claim 6, Dana teaches the limitations of claim 5.
Moreover, Dana teaches:
wherein the chip information further includes card-specific information. ([0056], [0075])
With respect to claim 7, Dana teaches the limitations of claim 1.
Moreover, Dana teaches:
wherein the requesting the authentication of the transaction comprises transmitting the chip information and the generated transaction-specific code to a verification server and receiving a response from the verification server. (FIG. 7, items 620-660, [0070])
With respect to claim 8, Dana teaches the limitations of claim 7.
Moreover, Dana teaches:
when the transmitted chip information is used by the verification server to generate a verification code that matches with the transmitted transaction-specific code, the received response includes an indication that the transaction is authenticated; (FIG. 8, items 720-755, [0072])
when the transmitted chip information is used by the verification server to generate a verification code that does not match with the transmitted transaction-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dana, in view of Han et al. (US Patent No. 10,366,378).
With respect to claim 2, Dana teaches the limitations of claim 1.
Moreover, Dana teaches:

when the determined number of characters is less than a predetermined number, adding at least one character to the result of the combining such that a resultant character sequence has a second number of characters that is equal to the predetermined number; (Padding 204, FIG. 2, [0049])
Dana does not explicitly teach:
performing a message authentication code (MAC) operation with respect to the resultant character sequence in order to generate the transaction-specific code. 
However, Han et al. teach:
performing a message authentication code (MAC) operation with respect to the resultant character sequence in order to generate the transaction-specific code. (Col. 35 ll. 3-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the MAC tokenization technique of Han et al., into the transaction authentication as taught by Dana, in order to generate a transaction-specific code for authentication the transaction. (Han et al. Abstract, Col. 6 ll. 4-25)
With respect to claim 3, Dana and Han et al. teach the limitations of claim 2.
Moreover, Dana teaches:
wherein the predetermined number is a multiple of 16. (128 bits or 64 bits [0049]) 
With respect to claim 4, Dana and Han et al. teach the limitations of claim 2.
Moreover, Han et al. teach:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aabye et al. (2015/0120472), Jabbour et al. (2014/0156535), Kumar et al. (2018/0150836), Movalli et al. (2005/0004876).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685